—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered December 20, 1995, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to consecutive terms of 2xk to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the course of conduct of defendant and the other participants in the transactions, and, in particular, the timing of the events in question (see, People v Whatley, 69 NY2d 784, 785), permitted the jury to reasonably infer that defendant was part of a well-orchestrated continuing scheme to sell large quantities of PCP to the undercover officer. Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.